EXHIBIT 10.153

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN ST
PORTFOLIO, L.L.C., a Delaware limited liability company, (“Assignee”) all of
Assignor’s right, title and interest as a party to that certain Purchase and
Sale Agreement (the “Purchase Agreement”) by and between INLAND REAL ESTATE
ACQUISITIONS, INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation,
(“Seller”), dated September 27, 2007, as amended, with respect to the purchase
and sale of those certain parcel(s) of land more fully defined on Exhibit A,
attached hereto (the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties, The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 30th  day of November, 2007.

 

 

ASSIGNOR

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

G. Joseph Cosenza

 

 

Its:

President

 

 

 

 

ASSIGNEE

INLAND AMERICAN ST PORTFOLIO, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Inland American Real Estate Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

 

Marcia L. Grant

 

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------